Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02351-KLM


FARMLAND PARTNERS, INC.,

                  Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE
DOES 2-10 (WHOSE TRUE NAMES ARE UNKNOWN),

                  Defendants.


     DEFENDANT ROTA FORTUNAE’S MOTION TO DISMISS UNDER THE TEXAS
                     CITIZENS’ PARTICIPATION ACT


         Defendant Rota Fortunae (“RF”) moves to dismiss the claims of Plaintiff Farmland Partners,

Inc (“FPI”) under the Texas Citizens Participation Act (“TCPA”), as follows.

                                     I.     INTRODUCTION

         In light of the Court’s July 31, 2019 denial of RF’s motion to stay pending appeal, RF

filed a motion to stay in the Tenth Circuit on August 5, 2019, which motion remains pending as of

the date of this filing. RF refiles this motion in an abundance of caution and to preserve all rights

under the TCPA. RF files this motion subject to the motion to stay in the appellate court and the

issues raised by the appeal, and does not waive its appellate arguments.

         In addition to the arguments made in RF’s F.R.C.P. 12(b) motion refiled on August 14,

2019, Plaintiff Farmland Partners. Inc’s (“FPI”) Complaint should also be dismissed in its entirety

under Texas’s anti-SLAPP statute, the TCPA codified in Texas Civil Practice and Remedies Code


{00726636.DOCX / 1 }                             1
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 2 of 22




at § 27.001 et seq. The TCPA, applicable here under a choice-of-law analysis, is a unique Texas

substantive law designed to protect Texas’s citizens from SLAPP (“Strategic Lawsuits Against

Public Participation”) suits aimed at chilling First Amendment expression by “provid[ing] a

mechanism for early dismissal of suits based on a party’s exercise of the right of free speech[.]”

Tex. Civ. Prac. & Rem. Code § 27.003. A motion under the TCPA must be filed within 60 days of

service of the Complaint and, on filed, stays all discovery until the court has ruled on the motion

to dismiss. Id. The protections afforded by the TCPA are in addition to a defendant’s right to file

a motion to dismiss under F.R.C.P. 12 or a summary judgment motion under F.R.C.P. 56.

         Under the TCPA, once RF establishes that FPI’s lawsuit is “based on, relates to, or is in

response to” RF’s exercise of free speech, the burden shifts to FPI to “establish by clear and

specific evidence a prima facie case for each element of the claim in question,” id. § 27.005(c), —

here, defamation, defamation by libel per se, disparagement, interference with prospective

business relations, unjust enrichment, deceptive trade practices, and civil conspiracy. FPI brought

these claims as retaliation for RF exercising his First Amendment right of free speech and

publishing its July 11 Article about FPI on Seeking Alpha, an internet media outlet that provides

content on financial markets and whose United States location is in New York, the same location

where FPI’s NYSE securities are traded. (See Doc. No. 18 at 3.) FPI cannot meet its burden.

                 II.   TEXAS’S ANTI-SLAPP LAW APPLIES IN COLORADO

         Federal courts sitting in diversity apply the choice-of-law rules of the forum state. Boone

v. MVM, Inc., 572 F.3d 809, 811 (10th Cir. 2009). As an initial matter, the TCPA and Colorado

law conflict on this issue; indeed, as of this action’s filing, Colorado did not even have an anti-

SLAPP statute. Thus, a choice-of-law analysis is necessary.


{00726636.DOCX / 1 }                              2
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 3 of 22




         For tort claims, Colorado follows the Restatement (Second) of Conflict of Laws and

applies the law of the state with the most significant relationship to the occurrence and parties.

AE, Inc. v. Goodyear Tire & Rubber Co., 168 P.3d 507, 509–10 (Colo. 2007). Under the

Restatement, “[t]he rights and liabilities of the parties are determined by the local law of the state

which, with respect to that issue, has the most significant relationship to the occurrence and the

parties under the principles stated in § 6.” Restatement (Second) of Conflicts of Laws § 145. The

principles in § 6 include:

              (a) the needs of the interstate and international systems, (b) the relevant policies
              of the forum, (c) the relevant policies of other interested states and the relative
              interests of those states in the determination of the particular issue, (d) the
              protection of justified expectations, (e) the basic policies underlying the
              particular field of law, (f) certainty, predictability and uniformity of result, and
              (g) ease in the determination and application of the law to be applied.

Id. § 6(2). Under the “most significant relationship” test in the tort context, the court considers

four factors: (1) the place where injury occurred; (2) the place where the conduct causing the

injury occurred; (3) the domicile, residence, nationality, place of incorporation, and place of

business of the parties; and (4) the place where the relationship (if any) between the parties is

centered. Id. § 145(2).

         While Colorado law presumptively applies to FPI’s defamation claims because Colorado

is the forum state, RF is entitled to avail himself of the TCPA’s protections under the doctrine of

“dépeçage.” “Dépeçage is the widely approved process whereby the rules of different states are

applied on the basis of the precise issue involved.” Johnson v. Continental Airlines Corp., 964

F.2d 1059, 1062 n. 4 (10th Cir. 1992). This “parsing of issues” is consistent with the Restatement

§ 145 approach, which authorizes applying a separate choice-or-law analysis to separate issues.

Id. Here, the substantive issue relevant for the choice-of-law analysis is whether RF is entitled to

{00726636.DOCX / 1 }                                3
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 4 of 22




the protection of the TCPA, not whether Texas law applies to FPI’s defamation claims. Diamond

Ranch Acad., Inc. v. Filer, 117 F. Supp. 3d 1313, 1321 (D. Utah 2015); Underground Sols., Inc.

v. Palermo, 41 F. Supp. 3d 720, 722–23 (N.D. Ill. 2014) (“In the specific case of an anti-SLAPP

statute cited as a defense to a defamation claim, the choice-of-law question regarding the anti-

SLAPP law is treated separately from whether a statement is defamatory. This is because the anti-

SLAPP question involves whether a statement is privileged, not whether its content is

defamatory.”) (internal citation omitted).

         In determining if another state’s anti-SLAPP law applies, “[t]he place where the allegedly

tortious speech took place and the domicile of the speaker are central to the choice of law analysis

on this issue.” Diamond Ranch, 117 F. Supp. 3d at 1323 (citing Chi v. Loyola Univ. Med. Ctr.,

787 F. Supp. 3d 797, 803 (N.D. Ill. 2014)). Further, “The purpose behind an anti-SLAPP law is to

encourage the exercise of free speech” and Texas “has a strong interest in having its own anti-

SLAPP law applied to the speech of its own citizens. Id.

         For the same reasons, the Court should apply the TCPA to FPI’s state-law claims. RF is

domiciled in Texas and wrote the article in Texas. See Doc. No. 18-1. The Article was then

published on Seeking Alpha, a website based in New York. Id. Texas has a strong interest in

protecting its citizens’ free speech activities. Comparatively, Colorado does not have a codified

anti-SLAPP law; instead, the 1984 case Protect our Mountain Environment, Inc. v. District Court,

677 P.2d 1361 (Colo. 1984) (POME) protects Colorado citizens’ right to petition the government

but no case has specifically extended POME’s protection to free speech.1 All these factors “weigh



1
         On June 3, 2019, Colorado’s Governor Polis signed into law a new Colorado Anti-SLAPP
statute, available at C.R.S. § 13-20-1101, which applies to actions filed on or after July 1, 2019 and

{00726636.DOCX / 1 }                             4
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 5 of 22




strongly in favor” of applying Texas law to the anti-SLAPP issues because Texas has the “most

significant relationship” to those issues.

   III.     INTRODUCTION TO TEXAS’S ANTI-SLAPP LAW AND ITS HEIGHTENED
               POLICY PROTECTIONS FOR PSEUDONYMOUS WRITERS

          Texas enacted the TCPA in 2011. The TCPA provides a distinct type of a motion to

dismiss a legal action that is based on, relating to, or in response to a party’s exercise of the right

of free speech, association, or to petition the government. TCPA § 27.003. When invoked, legal

claims meeting the Act’s definitions are tested at the lawsuit’s outset, after the respective

pleadings are exchanged, but before incurring the most significant costs in any case: fulsome

discovery—which is automatically stayed by the filing. In this way, the TCPA screens certain

kinds of claims which the Legislature says require more initial scrutiny. See Combined Law

Enforcement Ass’n of Texas v. Sheffield, No. 03-13-00105-CV, 2014 WL 411672, at *10 (Tex.

App.—Austin Jan. 31, 2014, pet. denied).

          While the nametags of the right to free speech, association, and petition the government

connote constitutional underpinnings, the Legislature chose not to take “the content and meaning

derived from the constitutional text and longstanding interpretive jurisprudence” for those terms.

See Serafine v. Blunt, 466 S.W.3d 352, 371 (Tex. App.—Austin 2015, no pet.). Instead, the

Legislature chose “to provide explicit ‘definitions’ of conduct that qualifies as the ‘exercise of’

each right for TCPA purposes.” Id. As a result, the “communications” the TCPA protects “are not

confined solely to speech that enjoys constitutional protection. Any remaining doubts to the

contrary were extinguished by the Texas Supreme Court’s recent opinion in [Coleman].” Elite


which provides protections similar to the TCPA, such as a stay of discovery and a heightened
burden for plaintiffs to meet (a reasonable likelihood that plaintiff will prevail on the claim).

{00726636.DOCX / 1 }                               5
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 6 of 22




Auto Body LLC v. Autocraft Bodywerks, Inc., 520 S.W.3d 191, 193–94 (Tex. App.—Austin 2017,

pet. dism’d) (citing ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895 (Tex. 2017) (per

curiam) (emphasis added)). Consequently, “[t]he TCPA casts a wide net.” Adams v. Starside

Custom Builders, LLC, 547 S.W.3d 890, 894 (Tex. 2018).

         How the plaintiff characterizes the claim does not control, as the TCPA’s coverage does

not “depend on the legal theory asserted by an inventive plaintiff.” Rehak Creative Servs., Inc. v.

Witt, 404 S.W.3d 716, 733 (Tex. App.—Houston [14th Dist.] 2013, pet. denied. Rather, the focus

is upon whether the “factual bases of a challenged ‘legal action’ constitute expression within the

TCPA’s definitions of” the protected rights. Sloat v. Rathbun, 513 S.W.3d 500, 503 (Tex. App.—

Austin 2015, pet. dism’d); Adams, 547 S.W.3d at 894.

         And especially within the TCPA context, when the plaintiff is suing an unidentified

person protected by a pseudonym, the asserted “right of anonymous free speech can best be

balanced with [plaintiff’s] right to file a meritorious lawsuit by requiring the district court to hear

the TCPA motion to dismiss before ordering a [] deposition.” In re Elliott, 504 S.W.3d 455, 467

(Tex. App.—Austin 2016, orig. proceeding) (also involving an author who published a report on

SeekingAlpha.com).

         Indeed, “because the First Amendment right to anonymous speech would be rendered

meaningless if it could be pierced merely by pleading a potentially actionable speech-based claim,

a prevailing rule has evolved whereby the claimant must also make a threshold showing of the

claim’s potential merit (short of proving the alleged wrongdoer’s identity) as a precondition for

that discovery.” Id. at 468 (citing In re Does 1–10, 242 S.W.3d 805, 820–21 (Tex. App.—

Texarkana 2007, orig. proceeding) (compiling authorities)). The TCPA helps operationalize part


{00726636.DOCX / 1 }                               6
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 7 of 22




of that process, while also applying Texas’s policy interest in eliminating the improper use of the

litigation system to silence critics in the marketplace.

         Here, the TCPA legally privileges the complained-of conduct. FPI’s claims qualify as a

“legal action” and relate and respond to RF’s rights to free speech—which rights FPI’s claims

chilled. TCPA § 27.003(a). FPI cannot meet its burden to provide clear-and-specific evidence on

each element of each of the asserted Claims. Accordingly, FPI’s Claims should be dismissed with

prejudice and a hearing set to address the amount of fees, costs, and sanctions to which RF is

legally entitled.

        IV.       THE TCPA IS SUBSTANTIVE AND APPLIES IN FEDERAL COURT

         A.       Erie’s role in requiring the application of state substantive law.

         The Erie doctrine dictates that federal courts sitting in diversity apply state substantive law

and federal procedural law. Block v. Tanenhaus, 867 F.3d 585, 589 (5th Cir. 2017). Federal

district courts must apply the substantive law of the state in which the district court sits. See

U.S.C. § 1652 (requiring that the laws of the several states provide the rules of decision in civil

actions in U.S. District Courts excepting only the Constitution, U.S. Treaties, and Acts of

Congress requiring otherwise). When a valid Federal Rule of Civil Procedure governs an issue,

however, Erie’s required application of state law is displaced so long as (a) the federal rule

“answers the question in dispute” and (b) that federal rule is valid. Shady Grove Orthopedic

Assocs. v. Allstate Ins., 559 U.S. 393, 398 (2010). If the federal rule does not apply or is invalid,

Erie returns to require applying the state’s law. See id.




{00726636.DOCX / 1 }                               7
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 8 of 22




         B.       Federal rules comparative to the TCPA are substantially inapt.

                  1. Courts in the Fifth Circuit have been applying the TCPA as state substantive
                     law—which it is.

         To date, the Fifth Circuit has not decided whether the TCPA applies in federal court.

However, at every opportunity, the Fifth Circuit has assumed that the TCPA applies without

deciding that it does.2 The Circuit previously addressed this question definitively for Louisiana’s

ant-SLAPP statute, thus providing an anchor for the courts’ continued assumption that it applies.

See Henry v. Lake Charles Am. Press, 566 F.3d 164, 170 (5th Cir. 2009). Accordingly, each of

Texas’s federal district courts have applied the TCPA.3

         While the TCPA’s protections are mechanized procedurally, they reflect a deeply

important public policy of Texas law. Williams, 2014 WL 2611746, at *1 (holding that, although

there are procedural components to the statute, “these procedural features are designed to prevent

substantive consequences—the impairment of First Amendment rights and the time and expense

of defending against litigation that has no demonstrable merit under state law”); see also Henry,

566 F.3d at 170 (characterizing Louisiana’s anti-SLAPP law as only “nominally-procedural” and

thus governing in that diversity case).




2
       Diamond Consortium, Inc. v. Hammervold, 733 Fed. App’x 151, 154 n.3 (5th Cir. 2018);
Cuba v. Plyant, 814 F.3d 701, 706 (5th Cir. 2016); Culbertson v. Lykos, 790 F.3d 608, 631 (5th Cir.
2016); Lozovyy v. Kurtz, 813 F.3d 576, 582–83 (5th Cir. 2015); NCDR, L.L.C. v. Mauze & Bagby,
P.L.L.C., 745 F.3d 742, 753 (5th Cir. 2014).
3
       Haynes v. Crenshaw, 166 F.Supp.3d 773, 776 (E.D. Tex. 2016); MCR Oil Tools, LLC v.
SPEX Offshore, Ltd., No. 3:18-cv-00731-M, 2018 WL 4362695, at *3 (N.D. Tex. Sept. 13, 2018);
Williams v. Cordillera Comms., Inc., No. 2:13-CV-124, 2014 WL 2611746, at *1 (S.D. Tex. June
11, 2014); Hammond v. Lovings, No. 5:15-CV-00579-RP, 2016 WL 9049579, at *2–3 (W.D. Tex.
May 25, 2016).

{00726636.DOCX / 1 }                             8
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 9 of 22




         Like other anti-SLAPP laws, the TCPA allocates burdens of proof, defines evidentiary

presumptions, and identifies facts material to determining what is to be protected as legitimate

expression activity—yet each of these items are governed by “substantive” law, not the Federal

Rules. E.g., Raleigh v. Ill. Dept. of Revenue, 530 U.S. 15, 20–21 (2000) (regarding burden of

proof); Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (holding that the federal government

has no power to “declare substantive rules of common law applicable in a State”).

         Moreover, even if the TCPA includes some elements deemed procedural, the Supreme

Court has recognized that a state law can be “procedural” and yet so important in defining the

scope of substantive rights that the Federal Rules could not displace it. Shady Grove, 559 U.S. at

417; see, e.g., Containment Techs. Grp., Inc. v. Am. Soc’y of Health Sys. Pharmacists, No. 1:07-

cv-0997-DFH-TAB, 2009 WL 838549, at *8 (S.D. Ind. Mar. 26, 2009) (holding that Indiana’s

anti-SLAPP law had a “distinctly substantive flavor”).

                  2. No federal rule answers the “question in dispute.”

         Under the Shady Grove analysis, “the question in dispute” is: Should the plaintiff be

entitled to proceed, without initially closer scrutiny, with claims that concern or relate to conduct

which by their nature concern one of the TCPA’s three defined rights—speech, association, or

petition? The answer: No, there is no federal rule that addresses, much less differentially screens,

conduct exercising TCPA-defined rights as elevated above other types of litigated conduct.4




4
        Perhaps the question might be reframed: Should the defendant be entitled to dismissal of
certain types of asserted claims made in retaliation for, or in relation to, conduct that meets one of
the TCPA’s three defined rights—speech, association, or petition—before incurring the time and
expense of the discovery process and chilling the defendant’s expression-rights through the
overwhelming force of the suit, silencing him?

{00726636.DOCX / 1 }                              9
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 10 of 22




          Regardless, the question in dispute to be answered cannot be formed separately from the

 public policy underlying the TCPA because the Texas Legislature has specifically carved out

 these protected rights without eliminating the continued use in such cases of other kinds of

 dismissal motions for pleading sufficiency (Tex. R. Civ. P. 91a), or summary-judgment based on

 a record fully developed by the discovery process. Instead, the TCPA creates a protection that

 goes beyond merely pleading sufficiency, and yet stops short of attempting to determine whether

 there is a genuine dispute of material fact. Rule 12(b)(6) examines the pleadings only for any type

 of claim. In contrast, the TCPA can only be used for qualifying claims, in which case that process

 examines the parties’ combating affidavits as well as the results from any “specific and limited”

 discovery which might have been permitted for good cause, alongside the claim’s elements.

          For these reasons, no federal rule provides TCPA protections—and Rules 12 and 56 can

 easily operate alongside the TCPA. Shady Grove, 559 U.S. at 421. Therefore, “there is no ‘Act of

 Congress’ governing that particular question, 28 U.S.C. § 1652,” requiring the Court to engage in

 the traditional Rules of Decision Act inquiry, 28 U.S.C. § 1652, and make the “relatively

 unguided Erie choice” to determine whether the state law is the “rule of decision.” Shady Grove,

 559 U.S. at 417 (the Erie choice requires that the court consider “‘the twin aims of the Erie rule:

 discouragement of forum-shopping and avoidance of inequitable administration of the laws.’”

 Hanna v. Plumer, 380 U.S. 460, 468 (1965)).

          Recently, the First Circuit also applied this framework to a state anti-SLAPP statute and

 found no conflict. Godin v. Schenks, 629 F.3d 79 (1st Cir. 2010) (finding Rules 12 and 56 “are not

 so broad as to cover the issues within the scope of [the anti-SLAPP statute]” because they answer

 different questions and address different (albeit related) subjects).


 {00726636.DOCX / 1 }                              10
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 11 of 22




          C.       There are drastic differences in the means and manner of litigation between the
                   TCPA and existing federal rules.

          The proper question following the Hanna test is whether the federal rule and the state rule

 can both be applied without one undermining the other. 19 WRIGHT & MILLER, FEDERAL

 PRACTICE & PROCEDURE § 4510 (3d ed.). And if there is some uncertainty about the intended

 scope of a particular Rule, and if the broader construction would interfere with state substantive

 policies, the concern for those policies reflected in the “substantive rights” provision of the Rules

 Enabling Act counsels for resolving the uncertainty in favor of the more narrow construction. Id.

          Courts have already found that anti-SLAPP statutes are substantive because they are

 “designed to protect the defendant from having to litigate meritless claims aimed at chilling First

 Amendment expression…” Diamond Ranch Academy, Inc. v. Filer, 117 F.Supp.3d 1313, 1318

 (D. Utah 2015) (quoting Batzel v. Smith, 333 F.3d 1018, 1025) (9th Cir. 2003)). And such statutes

 do not directly conflict with the federal rules. Id. at 1319; see also Makaeff v. Trump University,

 LLC, 736 F.3d 1180, 1181 (9th Cir. 2013), reh’g en banc denied, 736 F.3d 1180 (9th Cir. 2013)

 (holding that the “Supreme Court’s decision in Shady Grove… does not change” the reasoning

 and analysis for applying California’s anti-SLAPP statute in federal courts).

          As with California’s anti-SLAPP statute, the TCPA has no truly “contrary” federal rule,

 nor would applying it undermine any other federal rule. The TCPA has several distinct features,

 which are neither fulsomely nor even closely replicated by any federal rule. Specifically

 comparing and contrasting the TCPA with the federal rules shows just how much the TCPA

 differs from a pleadings-sufficiency analysis and summary-judgment procedure:

               •   The TCPA does not constrain the required analysis to only pleadings, as Texas Civil
                   Rule of Procedure 91a or Federal Rule of Civil Procedure 12(b)(6) might. See TCPA
                   § 27.006(a).

 {00726636.DOCX / 1 }                              11
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 12 of 22




               •   Nor does the TCPA replace or abrogate the function of special-exception challenges
                   to pleadings under the Texas Rules—the Texas parallel for Rule 12(b)(6) challenges.
                   See Tex. R. Civ. P. 90, 91. Indeed, where the law allows for a prima facie showing
                   to establish “a legally mandatory, rebuttable presumption,” it represents “an
                   evidentiary standard, not a pleading requirement.” See Swierkiewicz v. Sorema N.A.,
                   534 U.S. 506, 510, 512 (2002) (distinguishing “flexible” evidentiary standards from
                   “rigid” pleading standards). Besides, the Federal Rules of Evidence specifically
                   provide that such presumptions are governed by state law. Fed. R. Evid. 302 (“In a
                   civil case, state law governs the effect of a presumption regarding a claim or defense
                   for which state law supplies the rule of decision.”); see also 28 U.S.C. § 2072(a).

               •   The TCPA requires only that the nonmovant establish a prima facie case by
                   submitting “clear and specific” evidence of each element of each challenged claim.
                   See In re Lipsky, 460 S.W.3d 579, 589 (Tex. 2015). It does not concern itself with
                   genuine disputes of material fact like Federal Rule of Procedure 56 and Texas Rule
                   of Procedure 166a do. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)
                   (“The inquiry involved in ruling on a motion for summary judgment … necessarily
                   implicates the substantive evidentiary standard of proof that would apply at the trial
                   on the merits.”); id. at 248 (noting the distinction between materiality and the
                   incorporated evidentiary standard).5

               •   Leading up to the TCPA Hearing, nonmovants and movants alike are permitted to
                   seek “specific and limited” discovery upon a showing of good cause. TCPA
                   § 27.006(b); In re Lipsky, 460 S.W.3d 579, 589 (Tex. 2015) (orig. proceeding).
                   Nothing like this is permitted leading up to Rule 12(b)(6) determinations. MCR Oil
                   Tools, 2018 WL 4362695, at *3 (“The TCPA is more restrictive than the Federal
                   Rules, as the filing of a TCPA motion causes all discovery to be automatically
                   suspended.”). Moreover, generally, discovery leading up to motions for summary
                   judgment in federal court is in no way required to be judicially approved only on a
                   “specific and limited” basis upon a showing of good cause. Even still, the Supreme
                   Court has recognized that some types of cases present a greater “potential for
                   possible abuse.” Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 741 (1975).

               •   Denial of a dismissal motion under Federal Rules of Civil Procedure 12(b)(6) and
                   56, as well as Texas Rule of Civil Procedure 56, are not appealable on an
                   interlocutory basis unless specifically court-approved on a separate motion. In
                   contrast, denials of TCPA dismissal motions are automatically permitted to be
                   appealed on an interlocutory basis, as a statutory right. TCPA § 27.008.



 5
         Summary judgment materially differs from the TCPA process. Once a movant has
 established that the anti-SLAPP law applies, if the nonmovant cannot provide prima facie proof,
 the case does not continue. Summary judgment presumes a reasonable discovery period.

 {00726636.DOCX / 1 }                               12
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 13 of 22




               •   Obtaining a dismissal under Rule 12(b)(6) does not provide a mandatory award of
                   “damages,” including court costs, reasonable attorneys’ fees, and other expenses
                   incurred in defending against the legal action as justice and equity require—but the
                   TCPA does. TCPA § 27.009(a)(1).

               •   Nor does Rule 12(b)(6) provide that the Court must award the moving party
                   “sanctions against the party who brought the legal action” to the degree sufficient to
                   deter the plaintiff from bringing similar actions,6 whereas the TCPA does. TCPA
                   § 27.009(a)(2).

               •   Filing a Rule 12(b)(6) motion is not subject to an award of court costs and reasonable
                   attorneys’ fees to the responding party without a separate sanctions motion—
                   whereas the TCPA provides for such an award where the dismissal motion is
                   frivolous or solely intended to delay. TCPA § 27.009(b).

          The TCPA protections have only grown in importance—for example, since 2017, via

 interlocutory appeal Texas courts of appeal and the Texas Supreme Court have issued more than

 200 opinions addressing the TCPA.

          Federal Rules are already applied alongside Supreme Court doctrines analogous to anti-

 SLAPP laws. See, e.g., Select Portfolio Servicing v. Valentino, 875 F.Supp.2d 975, 988 (N.D. Cal.

 2012) (“The first part of the anti-SLAPP inquiry is substantially the same as the inquiry into

 whether the Noerr-Pennington doctrine applies.”); Computer Assocs. Int’l v. Am. Fundware, Inc.,

 831 F. Supp. 1516, 1522 (D. Colo. 1993).

          Anti-SLAPP protections also resemble absolute and qualified immunities, as they provide

 immunity from suit rather than merely a defense to liability—which doctrines apply alongside the

 Federal Rules while allowing for the dismissal of claims early in litigation, including before


 6
         This distinction has a collateral difference that further illuminates how the TCPA differs
 from pleadings-sufficiency analysis and summary-judgment procedures: The TCPA concerns itself
 with screening only certain kinds of qualifying claims for closer review early on in the matter, to
 help avoid leaving defendants to incur the expense of time and money of defending against litigation
 that has no demonstrable merit under state law. See Williams v. Cordillera Comms., Inc., No. 2:13-
 CV-124, 2014 WL 2611746, at *1 (S.D. Tex. June 11, 2014).

 {00726636.DOCX / 1 }                               13
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 14 of 22




 discovery. See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 814 (1982) (noting the inequitable costs

 lawsuits impose on blameless officials, which claims pose the danger that fear of being sued

 would dampen their activities and ardor).

          Also, First Amendment protections require the plain meaning of the Federal Rules to

 yield—the court’s independent review “cannot be delegated to the trier of fact” because the

 independent examination is in place to prevent “forbidden intrusion on the field of free

 expression.” Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 499 (1984) (quoting

 N.Y. Times Co. v. Sullivan, 376 U.S. 254, 284–86 (1964)).

          The notion that the above substantive rights are different in quality than TCPA protections

 such that the Federal Rules must yield to those doctrines but could not yield to the TCPA is

 nonsensical—and it would additionally conflict with Constitutional values and principles of

 federalism, which Erie and its progeny embody. Regardless, here, not applying the TCPA in

 federal courts would result in drastic differences in in both the means and manner by which the

 litigants’ rights are enforced between the federal and state forum—thereby abridging and altering

 a state substantive right.7

          D.       State law can easily be substantive even if it is mechanized procedurally—just
                   as the Texas Legislature did with the TCPA.

          “In some situations, procedure and substance are so interwoven that rational separation

 becomes well-nigh impossible.” Id. at 419. “A ‘state procedural rule, though undeniably


 7
         One dissent addressing whether to apply the TCPA in federal court used the stark
 differences between the TCPA and Rule 12(b)(6) as proof of an “obvious” conflict because, in the
 dissent’s view, “Rule 12 assesses the sufficiency of a claim prior to discovery,” yet the TCPA
 allows specific and limited discovery. Cuba, 814 F.3d at 720 (emphasis added). However, Rule 12
 does not differentiate between the types of claims entitled to elevated screening for prima facie
 proof before fully opening the defendant to the full swath of the costly discovery process.

 {00726636.DOCX / 1 }                             14
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 15 of 22




 ‘procedural’ in the ordinary sense of the term,’ may exist ‘to influence substantive outcomes.’” Id.

 at 419–20 (quoting S.A. Healy Co. v. Milwaukee Metro. Sewerage Dist., 60 F.3d 305, 310 (7th

 Cir. 1995) (Posner, J.).

          [E]ven if a federal rule in most cases “really regulates procedure,” … it does not
          “really regulate procedure” when it displaces those rare state rules that, although
          “procedural” in the ordinary sense of the term, operate to define the rights and
          remedies available in a case. This is so because what is procedural in one context
          may be substantive in another.

 Id. at 428 n.13.

          In fact, in some instances, the state procedural rule may “become so bound up with the

 state-created right or remedy.” Shady Grove, 559 U.S. at 420. “Such laws, for example, may be

 seemingly procedural rules that make it significantly more difficult to bring or to prove a claim,

 thus serving to limit the scope of that claim.” Id. (citing, among others, Milam v. State Farm Mut.

 Auto. Ins. Co., 972 F.2d 166, 170 (7th Cir. 1992) (Posner, J.), adding the parenthetical: “holding

 that ‘where a state in furtherance of its substantive policy makes it more difficult to prove a

 particular type of state-law claim, the rule by which it does this, even if denominated a rule of

 evidence or cast in evidentiary terms, will be given effect in a diversity suit as an expression of

 state substantive policy.”).

          The TCPA—by eliminating (or, with proof of good cause, severely limiting) discovery

 while demanding that the plaintiff provide clear-and-specific evidence of every element of every

 claim—does make it more difficult to prove a particular type of state-law claim than it would with

 the aid of discovery once the pleadings-sufficiency examination is over. Cf. Satkar Hospitality

 Inc. v. Cook Cty. Bd. of Review, No. 10 C 6682, 2011 WL 4431029, at *8 (N.D. Ill. Sept. 21,

 2011) (“[T]he ICPA limits a plaintiff’s prospect of success in court, not its access to the courts in


 {00726636.DOCX / 1 }                             15
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 16 of 22




 the first instance.”). As a result, the TCPA is a substantive state law, regardless of the procedural

 mechanisms by which its important public policy is mechanized. See Barnett v. Hall, Estill,

 Hardwick, Gable, Golden & Nelson, P.C., No. 18-cv-00064, 2018 WL 4038117, at * 6 (N.D.

 Okla. Aug. 23, 2018) (finding the OCPA—identical to the TCPA—substantive under Erie).

                        V.   FIRST STEP — THE TCPA APPLIES TO THE CLAIMS

          Each of the three rights protected by the TCPA (right to petition, the right of association,

 and free speech) is implicated where someone sues another related to a “communication,” which

 includes making or submitting a statement or document in any medium. TCPA § 27.001(1).

          For the protected free-speech right, the communication must be made in connection with a

 matter of public concern. TCPA § 27.001(3). A “matter of public concern” includes any issue

 related to “economic well-being,” “a public figure,” or “an issue related to a good, product, or

 service in the marketplace.” TCPA § 27.001(7). “[Movant] need show only that the plaintiff’s

 legal action is based on, relates to, or is response to the defendant’s exercise of” one of the three

 defined rights. Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017). The “legal action” may

 “consist of an entire lawsuit or a single cause of action.” Adams, 547 S.W.3d at 891.

          A legal action “relates to” or is “in response to” TCPA-protected conduct when the

 challenged claims have merely some “some sort of connection, reference, or relationship” to the

 protected conduct, even if the claims are not factually based on the protected conduct. Cavin v.

 Abbott, 545 S.W.3d 47, 69-70 (Tex. App.—Austin 2017, no pet.).

          Here, FPI’s Complaint condenses down to an allegation that RF’s July 11 Article

 contained six false and defamatory statements, set forth in Paragraphs 21 to 26, as the basis for

 the entirety of its state-law tort claims. The Complaint also alleges in conclusory fashion that RF


 {00726636.DOCX / 1 }                              16
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 17 of 22




 posted false-and-misleading tweets on July 11th, 12th, and 16th, but does not attach the tweets

 they generically reference. (Compl. ¶¶ 38, 39, and 40). FPI’s own pleadings thus prove the

 TCPA’s applicability to RF’s free-speech expression, and the Complaint’s averments otherwise

 constrains FPI from evading the TCPA’s applicability. See Hersh, 526 S.W.3d at 467.

     VI. SECOND STEP — FPI CANNOT MEET ITS BURDEN TO ESTABLISH BY
    CLEAR AND SPECIFIC EVIDENCE A PRIMA FACIE CASE OF EACH ELEMENT
                            FOR EACH CLAIM

          A.       Nonmovant’s burden during Step 2.

          Once the TCPA applies, the nonmovant (here, FPI) must “establish ‘by clear and specific

 evidence a prima facie case for each essential element of the claim in question.’” Coleman, 512

 S.W.3d at 899 (TCPA § 27.005(c). Clear citations and arguments must be backed by actual

 evidence for each element. E.g., See Hawxhurst, v. Austin’s Boat Tours, 550 S.W.3d 220, 227

 (Tex. App.—Austin 2018, no pet.). The Court “shall consider the pleadings and supporting and

 opposing affidavits stating the facts on which the liability or defense is based.” TCPA §27.006(a).

          To show a prima facie case, nonmovants must submit clear-and-specific evidence for each

 essential element of each challenged claim. Coleman, 512 S.W.3d at 899. “‘Clear means ‘free

 from doubt,’ ‘sure,’ or ‘unambiguous.’” Warner Bros. Enter., Inc. v. Jones, 538 S.W.3d 781, 799

 (Tex. App.—Austin Dec. 21, 2017, pet. filed). “‘Specific’ means ‘explicit’ or ‘relating to a

 particular named thing.’” Id. Nonmovants must therefore provide “explicit proof as to the

 particular fact at issue.” Schofield v. Gerda, 02-15-00326-CV, 2017 WL 2180708, at *15 n.4

 (Tex. App.—Fort Worth May 18, 2017, no pet.). “Prima facie proof may be comprised of

 documents, answers to interrogatories, admissions, and affidavits on file along with such other

 evidence that the trial court may receive in its discretion.” Baker v. Goldsmith, 582 S.W.2d 404,


 {00726636.DOCX / 1 }                            17
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 18 of 22




 409 (Tex. 1979); Hawxhurst, 550 S.W.3d at 227. But the submitted testimony to support TCPA

 briefing must be “based on personal knowledge.” MVS Int’l Corp. v. Int’l Advertising Solutions,

 LLC, 545 S.W.3d 180, 192 (Tex. App.—El Paso Oct. 11, 2017, no pet.). “Although circumstantial

 evidence may be [] properly considered in response to a TCPA motion, In re Lipsky, 460 S.W.3d

 579, 591 (Tex. 2015), the circumstantial evidence [must be] clear and specific.” MVS Int'l, 545

 S.W.3d at 196. It is not admissible for the TCPA-determination when “the connection between

 the fact and the inference is too weak to be of help in deciding the case.” In re Lipsky, 460 S.W.3d

 at 589.8

            B.     FPI cannot put forth clear-and-specific facts for each element of its claims.

                   1. FPI cannot establish the elements of its claims, much less establish them by
                      the heightened standard of “clear and specific evidence,” as required by the
                      TCPA.

            As argued in detail in RF’s re-filed F.R.C.P. 12(b) Motion to Dismiss, incorporated here

 by reference, RF has already demonstrated that FPI has failed to state a defamation claim for

 which relief can be granted under the Twombly pleading standards. Those same problems leave

 FPI unable to meet the TCPA’s burden to proffer clear-and-specific evidence of each element of


 8
         Opinions must be based on demonstrable facts and a reasoned basis. Id. at 593. “[B]are,
 baseless opinions are not probative and accordingly do not establish a prima facie case.” Cashion,
 517 S.W.3d at 222 (citing In re Lipsky, 460 S.W.3d at 592–93). Supposition and comments by third
 parties are not based on personal knowledge—unless the affiant positively shows the basis for the
 alleged personal knowledge or authority to speak for them. See MVS Int’l, 545 S.W.3d at 192.
 Similarly, conclusory statements are insufficient. Id. (“A statement is conclusory if it provides a
 conclusion but no underlying facts in support of the conclusion.”); Brown v. Brown, 145 S.W.3d
 745, 751 (Tex. App.—Dallas 2004, pet. denied). In light of these guidelines, Texas courts have
 explained that, for TCPA determinations, they “will accept only those portions of the affidavit that
 make assertions of fact, or state a conclusion arrived at upon a reasoned basis,” and “will limit
 [their] consideration to those statements where some basis is shown establishing [the affiant’s]
 personal knowledge of the factual events described.” MVS Int’l, 545 S.W.3d at 192. If a plaintiff
 cannot meet this standard, then their claims should be dismissed.

 {00726636.DOCX / 1 }                              18
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 19 of 22




 its claims. FPI cannot come forward with evidence that RF, in publishing the Article, acted with

 actual malice or that his statements in the Article were anything other than protected opinion or

 that they were false. There simply is no evidence establishing any of these elements, much less

 “clear and specific evidence.”

          There is nothing to even establish recklessness for malice purposes. See Amant v.

 Thompson, 390 U.S. 727, 731 (1968) (requiring evidence sufficient “to permit the conclusion that

 the defendant in fact entertained serious doubts as to the truth of his publication”). And the article

 is “plainly of public concerns.” See Treppel v. Biovail Corp., 233 F.R.D. 363, 375 (S.D.N.Y.

 2006); see also Reliance Ins. Co. v. Barron’s, 442 F. Supp. 1341, 1348-49 (S.D.N.Y. 1977)

 (finding no basis for defamation-based claims for a Barron’s article written by an accounting

 professor who was “spotlight[ing] for the financial press, in common language, [about] business

 dealings he regards as improper, improvident or unfair to investors”).

          Because FPI’s other state-law claims are derivative of its defamation claim, the TCPA

 likewise requires their dismissal. When other claims are derivative of one that is dismissed, the

 TCPA mandates their dismissal too. See Minett v. Snowden, No. 05-18-00003-CV, 2018 WL

 2929339, at *9 (Tex. App.—Dallas June 12, 2018, no pet. h; Moldovan v. Polito, No. 05-15-

 01052-CV, 2016 WL 4131890, at *15 (Tex. App.—Dallas Aug. 2, 2016, no pet.). Furthermore,

 FPI cannot produce “clear and specific evidence” of each element of those claims. See Doc. No.

 18 at 25-27.

                   2. FPI cannot establish a prima facie claim for damages with clear-and-specific
                      evidence.

          Fatal to FPI’s claims, FPI provides no competent evidence of damages. “[A] plaintiff must

 provide enough detail to show the factual basis for its claim,” including how the “defendants

 {00726636.DOCX / 1 }                             19
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 20 of 22




 damaged the plaintiff.” In re Lipsky, 460 S.W.3d at 591; see also Miga v. Jensen, 96 S.W.3d 207,

 213 (Tex. 2002) (“Lost profits are damages for the loss of net income to a business measured by

 reasonable certainty.”). Merely pleading a “loss of good will, loss of renewal, loss of income and

 profits, and loss of value to his business reputation,” even if it includes an estimated value of

 those losses, “will not suffice.” In re Lipsky, 460 S.W.3d at 590; Lippincott, 474 S.W.3d 30, 45

 (Tex. App.—Texarkana 2015, no pet.).

                   3. RF expressly disclosed the facts underlying his opinions, thus precluding
                      liability as a matter of law.

          Here, the article appeared on SeekingAlpha.com—a website whose “tagline is ‘Read.

 Decide. Invest.’ [thus] clearly giv[ing] the impression that the website is designed to give people a

 place to express their opinions and for the reader to then form his or her own assumptions based on

 the posted articles.” Nanoviricides, Inc. v. Seeking Alpha, Inc., No. 151908/2014, 2014 WL

 2930753, at *6 (N.Y. Sup. Ct., June 26, 2014). RF also stated that all statements in the article were:

          the opinion of the author . . . based upon interpretation of certain facts and
          observations, all of which are based upon publicly available information . . . obtained
          from sources the author believes to be reliable; however, such information and
          sources cannot be guaranteed as to their accuracy or completeness.

 Dkt. 18-2 at 1, 170. Further, the article never implied to know undisclosed facts. Id. at 170 (“This

 article expresses the author’s investment observations, all of which are based on publicly available

 information.”). A statement of opinion can be “actionable only if it implies the allegation of

 undisclosed defamatory facts as the basis for the opinion.” Keohane v. Stewart, 882 P.2d 1293,

 1299 (Colo. 1994) (emphasis added). Moreover, many of the at-issue statements related to FPI’s

 future financial wellbeing; yet it is axiomatic that opinions about the mere possibility (or even

 probability) of future events are not “sufficiently facts to be susceptible of being proved true or


 {00726636.DOCX / 1 }                              20
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 21 of 22




 false.” Id. And the remaining at-issue statements are expressly based on disclosed facts, see

 generally Dkt. 18-2, which precludes liability. TMJ Implants, Inc. v. Aetna, Inc., 498 F.3d 1175,

 1194 (10th Cir. 2007) (“an opinion is not actionable if it is based on defamatory facts that are

 disclosed”). Accordingly, the basis for each asserted claim fails as a matter of law.

                                       VII.   CONCLUSION

          RF requests that the Court dismiss FPI’s Claims pursuant to the TCPA and award them

 their attorneys’ fees and any appropriate sanction permitted through the TCPA. RF asks that it

 may submit any application for an award of such fees after the hearing on this Motion. RF

 otherwise asks the Court to award it all general relief to which they have shown themselves

 entitled.


 DATED: August 14, 2019.                       FOSTER GRAHAM MILSTEIN & CALISHER, LLP

                                               /s/ John A. Chanin
                                               John A. Chanin
                                               jchanin@fostergraham.com
                                               Katherine Roush
                                               kroush@fostergraham.com
                                               Melanie MacWilliams-Brooks
                                               mbrooks@fostergraham.com
                                               360 South Garfield Street, 6th floor
                                               Denver, CO 80209
                                               Phone: 303-333-9810
                                               Fax: 303-333-9786

                                               ATTORNEYS FOR ROTA FORTUNAE




 {00726636.DOCX / 1 }                             21
Case 1:18-cv-02351-KLM Document 98 Filed 08/14/19 USDC Colorado Page 22 of 22




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2019, a true and correct copy of this document was served
 upon counsel for Farmland Partners, Inc. via CM/ECF filing, to the following:

 Scott F. Llewellyn
 Kyle S. Pietari
 Morrison & Foerster LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, Colorado 80202-5638
 sllewellyn@mofo.com
 kpietari@mofo.com

 and

 Michael D. Birnbaum
 Morrison & Foerster LLP
 250 West 55th Street
 New York, NY 10019
 mbirnbaum@mofo.com

                                              /s/ Rita Sanders
                                              Rita Sanders




 {00726636.DOCX / 1 }                            22
